Citation Nr: 0319148	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  93-20 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a shell fragment wound to the right shoulder 
with multiple nerve injury and impaired hand and forearm 
function, currently evaluated as 70 percent disabling.  

2.  Entitlement to an increased disability rating for 
residuals of a shell fragment to the right shoulder girdle 
and arm muscles, with a fracture of the right humerus and 
arthritis, currently evaluated as 50 percent disabling.  

3.  Entitlement to an increased disability rating for 
postoperative residuals of a left knee injury consisting of 
subluxation and/or instability, currently evaluated as 
30 percent disabling.  

4.  Entitlement to a separate compensable rating for shell 
fragment wound scarring (other than a right wrist scar) of 
the right upper extremity.  

5.  Entitlement to a third separate compensable rating for 
postoperative residuals of a left knee injury consisting of 
traumatic arthritis with limitation of knee motion.  

6.  Entitlement to special monthly compensation based on loss 
of use of the right hand.  


REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On March 14, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
additional examination(s):  orthopedic 
and dermatologic examinations to show the 
extent of the veteran's right upper 
extremity disabilities, including 
scarring (of other than the right wrist), 
and the extent of the veteran's left knee 
disability.  Send the claims folder to 
the examiner(s) for review, and request 
that they specifically state in their 
reports that they have reviewed the 
veteran's claims folder.

Following completion of his examination, 
the orthopedic examiner should be 
instructed to set forth specific findings 
regarding functional loss attributable to 
the veteran's right upper extremity and 
left knee disabilities, to include 
limitation of motion, pain, weakness, 
fatigability, and incoordination.  Should 
the veteran describe "flare-ups" of 
pain, the examiner should offer an 
opinion as to whether there would likely 
be additional limits on functional 
ability during those flare-ups, and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.  Should the examiner be unable to 
offer an opinion regarding the nature and 
extent of any additional disability 
during "flare-ups," he should 
specifically so state.  

Following completion of his examination, 
the examining dermatologist should be 
instructed to offer an opinion as to the 
severity of scarring (other than a scar 
of the right wrist) of the veteran's 
right upper extremity.  The examiner 
should additionally be instructed to 
specifically comment regarding the 
presence of tenderness or pain on 
objective demonstration of any scars 
present, and/or whether such scars are 
productive of any limitation of function 
other than that already contemplated by 
the respective 70 and 50 percent 
evaluations in effect for the veteran's 
right upper extremity nerve and muscle 
injuries.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



